Learned, P. J.: ■
It is not necessary to dispute the doctrine, that on a divorce, alimony may be decreed to the wife payable during her life. (Burr v. Burr, 10 Paige, 20.) For the question is not as to the power of the court to make such a decree, but as to the effect of the subsequent discharge in bankruptcy. Inasmuch as there is a continuing duty, resting on the husband, during his life, to support his wife, from which no discharge in bankruptcy would relieve him; it is very possible that the obligation to pay alimony, which, after a divorce, takes the place of the ordinary duty of support, may in like manner be a continuing obligation, from which he is not relieved by his discharge. But that question is not directly involved. For the husband, during his lifetime and after his dischaige, did pay the alimony decreed.
Now the obligation upon his estate, if there be one, must be a mere debt. The ordinary duty of a husband to support his wife has been ended by his death. "Whatever now remains is nothing but the debt created by the judgment, and' that was discharged by the bankruptcy proceedings.
The judgment should be affirmed, with costs.
Present — Learned, P. J., and Boardman, J.; Bocees, J., not acting.
Judgment affirmed, with costs.